Otto Puchner, the relator, complains of the amendment to our decree rendered on the original hearing, the effect of which is to reject the penalty of fifty per cent claimed by him, and he has petitioned the Court to grant him a rehearing to the end that the original decree may be reinstated and made the final judgment of the Court. In connection with his petition for a rehearing, relator has filed a supplemental plea asserting that he has a vested interest *Page 958 
in the penalty and that to deny him the penalty violates his rights under the Fourteenth Amendment of the Federal Constitution.
Relator strenuously argues that the penalty is mandatory under the statute and that this Court has so stated in its opinion.
While it is true that the penalty provided by subsection 9 (formerly subsection 8) of section 8 of Act 20 of 1914, as amended, is mandatory, obviously it is mandatory only in proper cases. Thus, it is mandatory only in cases where admittedly an attempt has been made to effect a lump sum settlement commuted on the term agreed upon, or in cases where a lump sum settlement has been made in bad faith in the guise of a compromise under section 17 of the legislative act. Since all the Courts have found that the parties were in good faith and attempted to compromise a disability which they thought they had a right to do under section 17 and the prior jurisprudence, the penalty prescribed in subsection 9 of section 8 is not applicable.
Penalties and forfeitures are not favored by law and should always be strictly construed. The respondent should not be penalized because the settlement, which was carried out in good faith upon a compromise basis under section 17 and not upon a lump sum settlement under section 8, was set aside because the parties thereto were in error as to the duration of relator's disability.
There is no merit in relator's plea that our decree denies him any right guaranteed *Page 959 
by the Fourteenth Amendment to the Federal Constitution.
The application for rehearing is refused.
O'NIELL, C.J., adheres to his opinion.
McCALEB, J., recused.
ODOM, J., adheres to his dissenting opinion.